Per Curiam : The plaintiff’s claim of title is under a tax deed. The law makes it a prerequisite of such a deed that an affidavit should have been made of the service upon the occupant of the land sold for taxes, of notice of the sale, and when the time of redemption will expire. The affidavit in this case states merely that the affiant did serve a partly written and partly printed notice of the purchase on the occupant, without stating the manner of the service. The constitution requires the service to be personal service. The statute requires that the affidavit shall state particularly the facts relied on as compliance with the condition of service of notice. It is a fatal defect in the affidavit, and consequently to the validity of the tax deed, that the affidavit fails to show the mode of service,—does not state particularly the facts relied on as constituting service, so that the court may see that the service was such as is required by law. This precise point was so adjudged in Price v. England, 109 Ill. 395, and the decision in that ease must control here. The judgment for defendants must be affirmed. Judgment affirmed.